JUDGMENT

                                 Court of Appeals
                            First District of Texas
                                 NO. 01-15-00906-CV

                              RITA LEMONS, Appellant
                                           V.
            ASSOCIATION OF TEXAS SCHOOL BOARD, INC., Appellee

   Appeal from the 151st District Court of Harris County (Tr. Ct. No. 2000-34109D)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Rita Lemons. It is therefore CONSIDERED, ADJUDGED, and
ORDERED that the appeal be dismissed.

It is further ORDERED that appellant pay all costs incurred by reason of this appeal.

It is further ORDERED that this decision be certified below for observance.

Judgment rendered November 24, 2015.

Judgment rendered by panel consisting of Justices Jennings, Keyes, and Bland.